           Case 1:17-vv-00687-UNJ Document 53 Filed 10/17/18 Page 1 of 5




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-687V
                                      Filed: July 20, 2018
                                        UNPUBLISHED


    KRISTIE MCCLURE,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Tetanus Diphtheria acellular
                                                             Pertussis (Tdap) Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                  Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                       Respondent.


Ann Mayhew Golski, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Lynn Elizabeth Ricciardella, U.S. Department of Justice, Washington, DC, for
respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On February 6, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered an “on-table” left shoulder injury as
a result of a vaccine containing tetanus toxoid, administered on November 7, 2015.
Petition at 1- 2. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On July 8, 2018, a ruling on entitlement was issued, finding petitioner entitled to
compensation for a shoulder injury related to vaccine administration (“SIRVA”). On July
18, 2018, respondent filed a proffer on award of compensation (“Proffer”) indicating
petitioner should be awarded $$80,355.32, consisting of $80,000.00 for pain and

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00687-UNJ Document 53 Filed 10/17/18 Page 2 of 5



suffering and $355.32 for past unreimbursed expenses, as well as $1,141,30,
representing funds to satisfy a State of North Carolina Medicaid lien. Proffer at 1. In
the Proffer, respondent represented that petitioner agrees with the proffered award.
(See also petitioner’s status report at ECF No. 41.) Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner $81,496.62 in the form of two lump sum payments as follows:

    •   A lump sum payment of $80,355.32, representing $80,000.00 in
        compensation for pain and suffering and $355.32 for past unreimbursable
        expenses, in the form of a check payable to petitioner, Kristie McClure;
        and

    •    A lump sum payment of $1,141.30, representing compensation for
        satisfaction of the State of North Carolina Medicaid lien, payable jointly to
        petitioner and to:

                            North Carolina Division of Medical Assistance
                                       Office of the Controller
                                      2022 Mail Service Center
                                      Raleigh, NC 27699-2022.

        Petitioner agrees to endorse this payment to the North Carolina Division of
        Medical Assistance.

      These amounts represent compensation for all damages that would be available
under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
             Case 1:17-vv-00687-UNJ Document 53 Filed 10/17/18 Page 3 of 5



                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS

                                                       )
 KRISTIE MCCLURE,                                      )
                                                       )
                   Petitioner,                         )
                                                       )   No. 17-687V
 v.                                                    )   Chief Special Master Dorsey
                                                       )   ECF
 SECRETARY OF HEALTH AND HUMAN                         )
 SERVICES,                                             )
                                                       )
                   Respondent.                         )
                                                       )


                RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

      I.      Compensation for Vaccine Injury-Related Items:

           On February 6, 2018, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner, Kristie McClure, suffered an injury that is compensable under the National Childhood

Vaccine Injury Act of 1986, as amended, 42 U.S.C. §§300aa-1 to -34. Accordingly, on February

8, 2018, the Chief Special Master issued a Ruling on Entitlement.

           Respondent now proffers that, based on the evidence of record, petitioner should be

awarded $80,355.32, consisting of $80,000.00 for pain and suffering and $355.32 for past

unreimbursed expenses. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

           Respondent further proffers that petitioner, Kristie McClure, should be awarded funds to

satisfy, in full, the State of North Carolina Medicaid lien in the amount of $1,141.30, which

represents satisfaction of any right of subrogation, assignment, claim, lien, or cause of action the

State of North Carolina may have against any individual as a result of any Medicaid payments the

State of North Carolina has made to or on behalf of Kristie McClure from the date of her


                                                   1
            Case 1:17-vv-00687-UNJ Document 53 Filed 10/17/18 Page 4 of 5



eligibility for benefits through the date of judgment in this case as a result of her vaccine-related

injury, under Title XIX of the Social Security Act.

    II.      Form of the Award:

          The parties recommend that the compensation provided to Kristie McClure should be

made through two lump sum payments as described below, and request that the Chief Special

Master’s decision and the Court’s judgment award the following:1

          (1) A lump sum payment of $80,355.32 in the form of a check payable to petitioner,
              Kristie McClure. This amount accounts for all elements of compensation under 42
              U.S.C. § 300aa-15(a) to which petitioner would be entitled; and

          (2) A lump sum payment of $1,141.30, representing compensation for satisfaction of the
              State of North Carolina Medicaid lien, payable jointly to petitioner and to:

                            North Carolina Division of Medical Assistance
                                       Office of the Controller
                                     2022 Mail Service Center
                                     Raleigh, NC 27699-2022

Petitioner agrees to endorse this payment to the North Carolina Division of Medical Assistance.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                        Respectfully submitted,

                                        CHAD A. READLER
                                        Acting Assistant Attorney General

                                        C. SALVATORE D’ALESSIO
                                        Acting Director
                                        Torts Branch, Civil Division

                                        CATHARINE E. REEVES
                                        Deputy Director
                                        Torts Branch, Civil Division



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses and future pain and suffering.


                                                   2
  Case 1:17-vv-00687-UNJ Document 53 Filed 10/17/18 Page 5 of 5



                       HEATHER L. PEARLMAN
                       Assistant Director
                       Torts Branch, Civil Division

                       /s/ Lynn E. Ricciardella
                       LYNN E. RICCIARDELLA
                       Senior Trial Attorney
                       Torts Branch, Civil Division
                       U.S. Department of Justice
                       P.O. Box 146
                       Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Tel.: (202) 616-4356

Dated: July 18, 2018




                                 3
